El Juez Asociado Señob Aldbey,
emitió la opinión del tribunal.
The Mayagüez Dock & Shipping Company presentó en la Corte de Distrito de Mayagüez una solicitud de mandamus para que se ordenase al Superintendente de Seguros de Puerto Rico, Augusto R. Soltero, que expidiese licencia a la peticionaria permitiéndole ser aseguradora de sus obreros. La corte ordenó al Superintendente demandado que compa-reciese ante ella a exponer razones, si las tenía, por las cua-les no debería librarse el auto de mandamus interesado; y el Superintendente compareció y solicitó que el asunto fuera trasladado a la Corte de Distrito de San Juan por residir y tener su oficina como tal Superintendente en la ciudad de San Juan, acompañando a su moción su contestación a la solici-tud interesando el auto de mcmdamus, al cual se opuso.
Después de esa moción de traslado la corporación peti-*382cionaria del auto solicitó de la corte que retuviese su juris-dicción por la conveniencia de los testigos. La corte resol-vió la petición de traslado hecha por el demandado decla-rando que tiene derecho a la traslación del asunto a la Corte de Distrito de San Juan por razón de su residencia, pero dis-puso que el asunto quedase en su corte por la conveniencia de los testigos, y que continuasen los procedimientos. Esta resolución ha sido apelada por el demandado y motiva el pre-sente recurso en el que no ha comparecido The Mayagüez Dock & Shipping Company.
 Habiendo declarado la corte inferior que el apelante tiene derecho a que este caso sea trasladado a la Corte de Distrito de San Juan por razón de su residencia, carecía de facultad para resolver cuál corte debe conocer de él por motivo de la conveniencia de los testigos y no debió retenerlo para continuar los procedimientos. En el caso de Clemente v. Junta Examinadora de Ingemeros, 38 D.P.R. 903, en el que se interesó un auto de mandamus contra dicha junta declaramos que la demandada tenía derecho a la traslación del caso a la Corte de Distrito de San Juan porque en la ciudad de San Juan tiene su residencia la demandada.
Todo demandado tiene derecho en una acción personal es-tablecida contra él a que el juicio sea seguido, como cues-tión de derecho, en el lugar donde tiene su residencia, y la corte no tiene autoridad para considerar a petición del de-mandante la conveniencia de los testigos. Después que el asunto sea trasladado al distrito propio podrá el demandante solicitar que por la conveniencia de los testigos vuelva al dis-trito designado originalmente en la demanda, si tal conve-niencia lo requiere. Esta doctrina, que aceptamos, aparece de los siguientes casos: Mills & Gibb v. Starin, 119 N. Y. (Ap. Div.) 336, 104 N. Y. S. 230 y Lageza v. Chelsea Fibre Mills, 135 N. Y. (Ap. Div.) 731, 119 N. Y. S. 906.

La resolución apelada debe ser revocada y devolverse él caso a la corte inferior para que ordene él traslado solici-tado por el demandado.